18-12767-mew    Doc 39   Filed 10/08/18 Entered 10/08/18 22:52:25      Main Document
                                       Pg 1 of 38




                          ASSET PURCHASE AGREEMENT

                                    by and between

                                FIKA Acquisitions, LLC

                                          and

      Pachanga, Inc.; Corossol FIKA Tower LLC; Corossol LLC; Corossol Tribeca LLC;
    FIKA 41 W 58th Street LLC; FIKA 66 Pearl Street LLC; FIKA 141 W 41st Street LLC;
      FIKA 157 7th Avenue LLC; FIKA 824 10th Ave LLC; FIKA Catering LLC; FIKA
    Espresso Bars LLC; FIKA Tribeca LLC; FIKA Web Orders LLC; MILA Solutions LLC;
    FIKA 10 Park Avenue LLC; FIKA 1331 Lexington LLC; FIKA 52 Duane Street; FIKA
                      555 6th Avenue; and FIKA Columbus Circle LLC.

                                       dated as of

                                    October 8, 2018
18-12767-mew          Doc 39        Filed 10/08/18 Entered 10/08/18 22:52:25                                      Main Document
                                                  Pg 2 of 38


                                              TABLE OF CONTENTS

                                                                                                                                 Page


   ARTICLE I DEFINITIONS ................................................................................................ 2

   ARTICLE II PURCHASE AND SALE .............................................................................. 6
             Section 2.01         Purchase and Sale of Assets ......................................................... 6
             Section 2.02         Excluded Assets ............................................................................ 7
             Section 2.03         Assumed Liabilities ...................................................................... 8
             Section 2.04         Excluded Liabilities ...................................................................... 8
             Section 2.05         Purchase Price .............................................................................. 9
             Section 2.06         Payment of Purchase Price .......................................................... 9
             Section 2.07         Allocation of Purchase Price ..................................................... 10
             Section 2.08         Non-assignable Assets ................................................................ 10

   ARTICLE III CLOSING ................................................................................................... 10
             Section 3.01         Closing ......................................................................................... 10
             Section 3.02         Closing Deliverables ................................................................... 11

   ARTICLE IV REPRESENTATIONS AND WARRANTIES OF SELLER ..................... 11
             Section 4.01         Organization, Standing and Corporate Power ........................ 11
             Section 4.02         Authority of Seller ...................................................................... 12
             Section 4.03         No Conflicts; Consents ............................................................... 12
             Section 4.04         Title .............................................................................................. 13
             Section 4.05         Compliance With Laws .............................................................. 13
             Section 4.06         Brokers ........................................................................................ 13
             Section 4.07         No Other Representations and Warranties ............................. 13

   ARTICLE V REPRESENTATIONS AND WARRANTIES OF BUYER ....................... 13
             Section 5.01         Organization and Authority of Buyer ...................................... 13
             Section 5.02         Authority of Buyer ..................................................................... 13
             Section 5.03         No Conflicts; Consents ............................................................... 14
             Section 5.04         Brokers ........................................................................................ 14
             Section 5.05         Sufficiency of Funds ................................................................... 14

                                                                  i
18-12767-mew         Doc 39        Filed 10/08/18 Entered 10/08/18 22:52:25                                   Main Document
                                                 Pg 3 of 38


            Section 5.06         Solvency ....................................................................................... 14
            Section 5.07         Legal Proceedings ....................................................................... 15
            Section 5.08         Independent Investigation ......................................................... 15
            Section 5.09         Adequate Assurance ................................................................... 15
            Section 5.10         “AS IS” TRANSACTION.......................................................... 15
            Section 5.11         Privacy Policy ............................................................................. 16

   ARTICLE VI COVENANTS ............................................................................................ 16
            Section 6.01         Conduct of Business Prior to the Closing ................................. 16
            Section 6.02         Access to Information ................................................................ 16
            Section 6.03         Supplement to Disclosure Schedules......................................... 17
            Section 6.04         Intentionally Omitted. ................................................................ 17
            Section 6.05         Intentionally Omitted. ................................................................ 17
            Section 6.06         Governmental Approvals and Consents................................... 17
            Section 6.07         Bankruptcy Court Approval ..................................................... 17
            Section 6.08         Books and Records ..................................................................... 18
            Section 6.09         Closing Conditions ..................................................................... 19
            Section 6.10         Public Announcements............................................................... 19
            Section 6.11         Bulk Sales Laws .......................................................................... 19
            Section 6.12         Transfer Taxes ............................................................................ 19
            Section 6.13         Cure Amounts ............................................................................. 19
            Section 6.14         Further Assurances .................................................................... 20

   ARTICLE VII CONDITIONS TO CLOSING .................................................................. 20
            Section 7.01         Conditions to Obligations of All Parties ................................... 20
            Section 7.02         Conditions to Obligations of Buyer .......................................... 20
            Section 7.03         Conditions to Obligations of Seller ........................................... 21

   ARTICLE VIII TERMINATION ...................................................................................... 22
            Section 8.01         Termination ................................................................................ 22
            Section 8.02         Effect of Termination ................................................................. 23
            Section 8.03         Frustration of Closing Conditions ............................................ 23

   ARTICLE IX MISCELLANEOUS ................................................................................... 23

                                                               ii
18-12767-mew   Doc 39     Filed 10/08/18 Entered 10/08/18 22:52:25                                    Main Document
                                        Pg 4 of 38


         Section 9.01   Sale of Assets Subject to Bankruptcy Court Approval ........... 23
         Section 9.02   Survival of Representations and Warranties and
                        Covenants .................................................................................... 23
         Section 9.03   Expenses ...................................................................................... 24
         Section 9.04   Notices.......................................................................................... 24
         Section 9.05   Interpretation.............................................................................. 25
         Section 9.06   Severability.................................................................................. 25
         Section 9.07   Entire Agreement; No Third Party Beneficiaries ................... 26
         Section 9.08   Successors and Assigns .............................................................. 26
         Section 9.09   Amendment and Modification; Waiver ................................... 26
         Section 9.10   Governing Law; Submission to Jurisdiction; Waiver of
                        Jury Trial .................................................................................... 26
         Section 9.11   Specific Performance ................................................................. 28
         Section 9.12   Counterparts ............................................................................... 28
         Section 9.13   Non-recourse ............................................................................... 28




                                                      iii
18-12767-mew     Doc 39    Filed 10/08/18 Entered 10/08/18 22:52:25           Main Document
                                         Pg 5 of 38


                            ASSET PURCHASE AGREEMENT

           This Asset Purchase Agreement (this “Agreement”), dated as of October 8, 2018,
   is entered into by and among Pachanga, Inc., Corossol FIKA Tower LLC; Corossol LLC;
   Corossol Tribeca LLC; FIKA 41 W 58th Street LLC; FIKA 66 Pearl Street LLC; FIKA
   141 W 41st Street LLC; FIKA 157 7th Avenue; FIKA 824 10th Ave LLC; FIKA
   Catering LLC; FIKA Espresso Bars LLC; FIKA Tribeca LLC; FIKA Web Orders LLC;
   MILA Solutions LLC; FIKA 10 Park Avenue LLC; FIKA 1331 Lexington LLC; FIKA
   52 Duane Street; FIKA 555 6th Avenue; and FIKA Columbus Circle LLC, each of which
   is organized under New York law (singularly and/or collectively, “Seller”), and FIKA
   Acquisitions, LLC, a Delaware limited liability company (“Buyer”).

                                         RECITALS

          WHEREAS, Seller is engaged, through its numerous retail locations in the
   production and sale of gourmet coffee and food (the “Business”);

           WHEREAS, on September 14, 2018 (the “Petition Date”), Seller filed voluntary
   petitions for relief under Chapter 11 of Title 11 of the United States Code (the
   “Bankruptcy Code”) in the United States Bankruptcy Court for the Southern District of
   New York (the “Bankruptcy Court”) thereby commencing chapter 11 cases
   (collectively, the “Bankruptcy Case”). Each Seller is continuing in possession of its
   assets and in the management of their businesses as debtors in possession under Sections
   1107 and 1108 of the Bankruptcy Code;

           WHEREAS, it is intended that the acquisition of the Purchased Assets (as
   hereinafter defined) would be accomplished through the sale, transfer and assignment of
   the Purchased Assets by Seller to Buyer in a sale undertaken pursuant to § 363 of the
   Bankruptcy Code and that certain executory contracts will be assumed by Seller and
   assigned to Buyer pursuant to § 365 of the Bankruptcy Code, in each instance, free and
   clear of all Encumbrances (as hereinafter defined) other than Permitted Encumbrances (as
   hereinafter defined);

           WHEREAS, the Seller shall file a motion with the Bankruptcy Court on the
   Petition Date or as soon thereafter as reasonably practicable seeking, among other things,
   the Bankruptcy Court’s approval of (1) certain procedures in connection with the
   proposed sale of the Purchased Assets and assumption and assignment of certain
   executory contracts and/or unexpired leases in connection therewith; and (2) the sale of
   the Purchased Assets pursuant to section 363 of the Bankruptcy Code and the assumption
   and assignment of certain executory contracts and/or unexpired leases pursuant to section
   365 of the Bankruptcy Code (the “Sale Motion”);

          WHEREAS, the Sale Motion shall also seek the entry of an order, in form and
   substance reasonably acceptable to the Buyer (the “Bidding Procedures Order”),
   approving the bidding procedures set forth in the Sale Motion; and

          WHEREAS, Seller wishes to sell and assign to Buyer, and Buyer wishes to
   purchase and assume from Seller, all of the Purchased Assets and Assumed Liabilities (as
18-12767-mew     Doc 39     Filed 10/08/18 Entered 10/08/18 22:52:25            Main Document
                                          Pg 6 of 38


   hereinafter defined), subject to the entry of the Sale Order (as hereinafter defined) and on
   the other terms and conditions set forth herein.

           NOW, THEREFORE, in consideration of the mutual covenants and agreements
   hereinafter set forth and for other good and valuable consideration, the receipt and
   sufficiency of which are hereby acknowledged, the parties hereto agree as follows:

                                          ARTICLE I
                                          DEFINITIONS

          The following terms have the meanings specified or referred to in this Article I:

          “$” means the lawful currency of the United States.

           “Affiliate” of any Person means another Person that directly or indirectly, through
   one or more intermediaries, controls, is controlled by, or is under common control with,
   such first Person. For purposes of this definition, the terms “control,” “controlling,”
   “controlled” and words of similar import, when used in this context, mean, with respect
   to any Person, the possession, directly or indirectly, of the power to direct, or cause the
   direction of, management policies of such Person, whether through the ownership of
   voting securities, by contract or otherwise; provided, however, that in no event shall
   Buyer be deemed to be an Affiliate of Seller for purposes of this Agreement or any of the
   Transaction Documents.

          “Agreement” has the meaning set forth in the preamble.

          “Assigned Contracts” means those Contracts set forth on Section 2.01 of the
   Disclosure Schedules. Buyer may add or remove Contracts from those considered
   Assigned Contracts hereunder at any time up to the later of (i) the Closing Date; or the
   Contract Cure Adjudication Date.

          “Assignment and Assumption Agreement” has the meaning set forth in Section
   3.02(a)(ii).

          “Assignment and Assumption of Lease” has the meaning set forth in Section
   3.02(a)(iii).

          “Assumed Liabilities” has the meaning set forth in Section 2.03.

          “Auction” means the auction to consider bids for the purchase of Sellers assets to
   be scheduled and conducted in accordance with the Bidding Procedures Order.

          “Bankruptcy Case” has the meaning set forth in the recitals.

          “Bankruptcy Code” has the meaning set forth in the recitals.

          “Bankruptcy Court” has the meaning set forth in the recitals.
18-12767-mew    Doc 39     Filed 10/08/18 Entered 10/08/18 22:52:25           Main Document
                                         Pg 7 of 38


          “Bankruptcy Orders” has the meaning set forth in Section 6.07(b).

            “Bid Procedures” means bid procedures and bid protections set forth on Exhibit
   “1” to the Bidding Procedures Order and attached as Exhibit B hereto.

          “Bidding Procedures Order” has the meaning set forth in the recitals.

          “Bill of Sale” has the meaning set forth in Section 3.02(a)(i).

          “Books and Records” has the meaning set forth in Section 2.01(f).

          “Business” has the meaning set forth in the recitals.

          “Business Day” means any day except Saturday, Sunday or any other day on
   which commercial banks located in New York, New York are authorized or required by
   Law to be closed for business.

          “Buyer” has the meaning set forth in the preamble.

          “Cash Deposit” has the meaning set forth in Section 2.06(a).

          “Cash Purchase Price” has the meaning set forth in Section 2.05(b).

          “Challenge” has the meaning set forth in Section 2.05(b).

          “Closing” has the meaning set forth in Section 3.01.

          “Closing Date” has the meaning set forth in Section 3.01.

          “Closing Payment” has the meaning set forth in Section 2.06(b).

          “Code” means the Internal Revenue Code of 1986, as amended, and the Treasury
   Regulations promulgated thereunder.

          “Contract” means any written contract, agreement, order or commitment of any
   nature whatsoever, including any sales order, purchase order, lease, sublease, license
   agreement, services agreement, loan agreement, mortgage, security agreement, guarantee,
   management contract, employment agreement, consulting agreement, partnership
   agreement, stockholders agreement, buy-sell agreement, option, warrant, debenture,
   subscription, call or put.

          “Contract Cure Adjudication Date” has the meaning set forth in Section 6.13.

          “Credit Bid” has the meaning set forth in Section 2.05(a).

          “Cure Amounts” means all amounts payable in connection with the cure of
   monetary defaults under any of the Assigned Contracts to the extent required by Section
   365(b) of the Bankruptcy Code as either agreed upon by Seller and Buyer or as set forth
   in any Bankruptcy Order.
18-12767-mew     Doc 39     Filed 10/08/18 Entered 10/08/18 22:52:25             Main Document
                                          Pg 8 of 38


          “Data Room” means the electronic documentation site established by SSG
   Capital Advisors, LLC on behalf of Seller.

          “Disclosure Schedules” means the Disclosure Schedules delivered by Seller and
   Buyer concurrently with the execution and delivery of this Agreement.

          “Drop Dead Date” has the meaning set forth in Section 8.01(b)(i).

          “Employees” means those individuals set forth in Section 1.01(a) of the
   Disclosure Schedules, who were employed by Seller immediately prior to the Closing.

          “Encumbrance” means any lien, security interest, pledge, mortgage, easement,
   leasehold, assessment, tax, covenant, reservation, conditional sale, prior assignment, or
   any other encumbrance, “claim” (as defined in Section 101(5) of the Bankruptcy Code),
   burden or charge of any nature whatsoever.

          “Escrow Agent” means Rubin LLC.

          “Excluded Assets” has the meaning set forth in Section 2.02.

          “Excluded Liabilities” has the meaning set forth in Section 2.04.

           “Governmental Authority” means any foreign, federal, state or local
   government, or any political subdivision thereof, or any court, agency or other body,
   organization, group, stock market or exchange exercising any executive, legislative,
   judicial, quasi-judicial, regulatory or administrative function of government.

           “Governmental Order” means any order, writ, judgment, injunction, decree,
   stipulation, determination or award entered by or with any Governmental Authority.

           “Law” means any provision of any law, statute, ordinance, code, constitution,
   charter, treaty, rule or regulation of any Governmental Authority.

          “Leased Real Property” means all material real property leased by Seller.

          “Leases” means all unexpired leases for each Leased Real Property.

           “Material Adverse Effect” means any event, occurrence, fact, condition or
   change that is materially adverse to (a) the business, results of operations, financial
   condition or assets of Seller, or (b) the ability of Seller to consummate the transactions
   contemplated hereby; provided, however, that “Material Adverse Effect” shall not include
   any event, occurrence, fact, condition or change, directly or indirectly, arising out of or
   attributable to: (i) general economic or political conditions; (ii) conditions generally
   affecting the industries in which Seller operates; (iii) any changes in financial, banking or
   securities markets in general, including any disruption thereof and any decline in the
   price of any security or any market index or any change in prevailing interest rates; (iv)
   acts of war (whether or not declared), armed hostilities or terrorism, or the escalation or
   worsening thereof; (v) any action required or permitted by this Agreement or any action
18-12767-mew     Doc 39     Filed 10/08/18 Entered 10/08/18 22:52:25           Main Document
                                          Pg 9 of 38


   taken (or omitted to be taken) with the written consent of or at the written request of
   Buyer; (vi) any matter of which Buyer is aware on the date hereof; (vii) any changes in
   applicable Laws or accounting rules (including United States generally accepted
   accounting principles in effect from time to time) or the enforcement, implementation or
   interpretation thereof; (viii) the announcement, pendency or completion of the
   transactions contemplated by this Agreement, including losses or threatened losses of
   employees, customers, suppliers, distributors or others having relationships with Seller;
   (ix) any natural or man-made disaster or acts of God; (x) any failure by Seller to meet any
   internal or published projections, forecasts or revenue or earnings predictions (provided
   that the underlying causes of such failures (subject to the other provisions of this
   definition) shall not be excluded); or (xi) the filing of the Bankruptcy Case.

          “Pachanga” means Pachanga, Inc.

          “Permits” means all permits, licenses, franchises, approvals, authorizations and
   consents required to be obtained from Governmental Authorities.

          “Permitted Encumbrances” means those Encumbrances set forth in Section
   1.01(b) of the Disclosure Schedules.

          “Person” means an individual, corporation, partnership, limited liability
   company, joint venture, association, trust, unincorporated organization, Governmental
   Authority or other entity.

          “Petition Date” has the meaning set forth in the recitals.

          “Pre-Closing Period” has the meaning set forth in Section 6.01.

          “Purchase Price” has the meaning set forth in Section 2.05(a).

          “Purchased Assets” has the meaning set forth in Section 2.01.

           “Representative” means, with respect to any Person, any and all directors,
   officers, employees, consultants, financial advisors, counsel, accountants and other agents
   of such Person.

          “Sale Motion” has the meaning set forth in the recitals.

          “Sale Order” has the meaning set forth in Section 6.07(a).

          “Schedule Supplement” has the meaning set forth in Section 6.03.

          “SEC” means the U.S. Securities and Exchange Commission.

          “Seller” has the meaning set forth in the preamble.

           “Subsidiary” of any Person means another Person, of which the first Person
   (either alone or through or together with any other of its Subsidiaries) owns, directly or
18-12767-mew     Doc 39     Filed 10/08/18 Entered 10/08/18 22:52:25              Main Document
                                         Pg 10 of 38


   indirectly, fifty percent (50%) or more of the stock or other equity interests entitled to
   vote for the election of the board of directors or other governing body of such Person.

           “Taxes” means all income, profits, capital gains, payroll, unemployment, customs
   duties, premium, compensation, franchise, gross receipts, capital, net worth, sales, use,
   withholding, social security, disability, real property, personal property (tangible and
   intangible), stamp, transfer (including real property transfer or gains), excise, duties,
   levies, imposts and other similar taxes (including any and all fines, penalties and
   additions attributable to or otherwise imposed on or with respect to any such taxes and
   interest thereon) imposed by or on behalf of any Governmental Authority.

           “Tax Return” means any return, declaration, report, claim for refund,
   information return or statement or other document required to be filed with respect to
   Taxes, including any schedule or attachment thereto, and including any amendment
   thereof.

           “Transaction Documents” means this Agreement, the Bill of Sale, the
   Assignment and Assumption Agreement, Assignment and Assumption of Leases and the
   other agreements, instruments and documents required to be delivered at the Closing.

                                         ARTICLE II
                                      PURCHASE AND SALE

           Section 2.01 Purchase and Sale of Assets. Subject to the terms and conditions
   set forth herein, and subject to the entry of the Sale Order and subject to, and to the extent
   of, the terms and conditions of the Sale Order, at the Closing, Seller shall (and, if
   applicable, shall cause its Subsidiaries to) sell, assign, transfer, convey and deliver to
   Buyer, and Buyer shall purchase from Seller, free and clear of all Encumbrances (other
   than Permitted Encumbrances), all of Seller’s right, title and interest in, to and under all
   of the following assets, properties and rights of Seller, in each case, to the extent that
   such assets, properties and rights exist as of the Closing Date (collectively, the
   “Purchased Assets”):

          (a)     all of the assets, properties and rights of Seller set forth on Section 2.01 of
   the Disclosure Schedules;

          (b)     all Assigned Contracts;

          (c)    all prepaid expenses, credits, advance payments, security, deposits,
   charges, sums and fees to the extent related to any Purchased Assets;

           (d)     all of Seller’s rights under warranties, indemnities and all similar rights
   against third parties to the extent related to any Purchased Assets;

          (e)    all claims, rights and causes of action of Seller arising under Sections 547
   and 550 of the Bankruptcy Code against the individuals or entities that Buyer anticipates
   maintaining as vendors and suppliers, as set forth on Section 2.01(e) of the Disclosure
   Schedules
18-12767-mew     Doc 39     Filed 10/08/18 Entered 10/08/18 22:52:25             Main Document
                                         Pg 11 of 38


            (f)    originals, or where not available, copies, of all books and records,
   including books of account, ledgers and general, financial and accounting records,
   machinery and equipment maintenance files, customer lists, customer purchasing
   histories, price lists, distribution lists, supplier lists, production data, quality control
   records and procedures, customer complaints and inquiry files, research and development
   files, records and data (including all correspondence with any Governmental Authority),
   sales material and records, strategic plans, internal financial statements and marketing
   and promotional surveys, material and research, that exclusively relate to the Purchased
   Assets, other than books and records set forth in Section 2.02(e) of the Disclosure
   Schedules (“Books and Records”); provided that Seller shall be permitted to retain
   copies of all Books and Records; and

          (g)     all goodwill associated with any of the Purchased Assets.

           Section 2.02 Excluded Assets. Other than the Purchased Assets, Buyer
   expressly understands and agrees that it is not purchasing or acquiring, and Seller is not
   selling or assigning, any other assets or properties of Seller or its Subsidiaries, and all
   such other assets and properties shall be excluded from the Purchased Assets (the
   “Excluded Assets”). Excluded Assets include the following assets and properties of
   Seller:

          (a)    all assets, properties and rights used by Seller in its businesses other than
   the Purchased Assets;

          (b)     all Contracts, other than Assigned Contracts;

           (c)     Other than the Purchased Assets described in Section 2.01(d) above, all
   rights to any action, suit or claim of any nature that Seller or Seller’s bankruptcy estate
   may hold, whether arising by way of counterclaim or otherwise, including, without
   limitation, all claims, rights and causes of action of Seller arising under or relating to
   Chapter 5 of the Bankruptcy Code (whether or not asserted as of the Closing Date),
   including, without limitation, any such claims and actions arising under Sections 544,
   545, 547, 548, 549 or 551 of the Bankruptcy Code;

          (d)     all cash and cash equivalents, bank accounts and securities of Seller;

          (e)     the assets, properties and rights specifically set forth on Section 2.02(e) of
   the Disclosure Schedules; and

        (f)       the rights which accrue or will accrue to Seller under the Transaction
   Documents.
18-12767-mew       Doc 39   Filed 10/08/18 Entered 10/08/18 22:52:25              Main Document
                                         Pg 12 of 38


            Section 2.03 Assumed Liabilities. Subject to the terms and conditions set forth
   herein, Buyer shall assume and agree to pay, perform and discharge when due any and all
   liabilities and obligations of Seller arising out of or relating to the Purchased Assets on or
   after the Closing, other than the Excluded Liabilities (collectively, the “Assumed
   Liabilities”), including, without limitation, the following:

         (a)     all of Seller’s secured liabilities and obligations to the Small Business
   Administration;

          (b)     all liabilities and obligations arising under or relating to the Assigned
   Contracts; including, without limitation, all Cure Amounts;

           (c)     all liabilities and obligations of Seller for pre-petition sales taxes owed to
   the New York State Department of Taxation and Finance to the extent same are (i)
   entitled to priority treatment under section 507(a) of the Bankruptcy Code and (ii) set
   forth on the schedules to Seller’s petitions for relief under Chapter 11 of Title 11 of the
   Bankruptcy Code in the Bankruptcy Court;

          (d)    all liabilities and obligations for (i) Taxes relating to the Purchased Assets
   or the Assumed Liabilities for any taxable period ending after the Closing Date and (ii)
   Taxes for which Buyer is liable pursuant to Section 6.12;

         (e)     all other liabilities and obligations arising out of or relating to Buyer’s
   ownership of the Purchased Assets on or after the Closing; and

          (f)    all liabilities and obligations of Seller set forth on Section 2.03(f) of the
   Disclosure Schedules.

           Section 2.04 Excluded Liabilities. Except with respect to the Assumed
   Liabilities, Buyer shall not assume and shall not be responsible to pay, perform or
   discharge any of the following liabilities or obligations of Seller (collectively, the
   “Excluded Liabilities”):

           (a)    any liabilities or obligations arising out of or relating to Seller’s ownership
   of the Purchased Assets prior to the Closing Date;

             (b)   any liabilities or obligations relating to or arising out of the Excluded
   Assets;

           (c)     any liabilities or obligations for (i) Taxes relating to the Purchased Assets
   or the Assumed Liabilities for any taxable period ending on or prior to the Closing Date
   and (ii) any other Taxes of Seller (other than Taxes allocated to Buyer under Section
   6.12) for any taxable period; and

          (d)    any liabilities or obligations of Seller arising or incurred in connection
   with the negotiation, preparation, investigation and performance of this Agreement, the
   other Transaction Documents and the transactions contemplated hereby and thereby,
   including, without limitation, fees and expenses of counsel, accountants, consultants,
18-12767-mew      Doc 39    Filed 10/08/18 Entered 10/08/18 22:52:25             Main Document
                                         Pg 13 of 38


   advisers and others.

            Section 2.05 Purchase Price. In consideration for the Purchased Assets, Buyer
   shall:

           (a)     credit bid (the “Credit Bid”) of all of the Buyer’s secured claims against
   Pachanga and the other Debtors in the amount of $11,115,604.00, such claims being
   secured by blanket liens (the “Buyer’s liens”) against all of the Debtors’ assets, subject
   only to valid properly perfected liens of the Small Business Administration;

           (b)     pay to Seller $325,000.00 (the “Cash Purchase Price” together with the
   Credit Bid, the “Purchase Price”). If any party in interest shall challenge or commence
   any litigation challenging the validity, priority or extent of Buyer’s liens (a “Challenge”),
   then the Cash Purchase Price shall be reduced on a dollar for dollar basis by the amount
   of expenses incurred, including without limitation legal fees and expenses, by the Buyer
   in connection with such Challenge; and

            (c)   assume the Assumed Liabilities.

            Section 2.06 Payment of Purchase Price.

           (a)     Upon execution of this Agreement, Buyer shall deliver to Escrow Agent a
   deposit equal to ten percent (10%) of the Cash Purchase Price in immediately available
   funds (the “Cash Deposit”). The Cash Deposit shall be held by the Escrow Agent in a
   non-interest-bearing account. The Cash Deposit shall be held by the Escrow Agent and
   be released as follows:

                (i)     If the Closing shall occur, then the Cash Deposit, shall be applied
   toward payment of the Purchase Price.

                   (ii)    If this Agreement is terminated by Seller pursuant to Section
   8.01(c), the Seller shall retain the Cash Deposit as liquidated damages. Because it would
   be impractical and extremely difficult to determine the extent of any damages that might
   result from a breach of, or default under, this Agreement by Buyer prior to the Closing, it
   is understood and agreed that such liquidated damages (in an amount equal to the Cash
   Deposit) represent Buyer’s and Seller’s reasonable estimate of actual damages, such
   liquidated damages do not constitute a penalty and such Cash Deposit shall constitute
   Seller’s sole and exclusive remedy for any breach of, or default under, this Agreement by
   Buyer prior to the Closing.

                  (iii) If this Agreement is terminated pursuant to Article VIII other than
   in accordance with Section 8.01(c), the Escrow Agent shall deliver the Cash Deposit,
   together with all accrued investment income thereon, to Buyer.

          (b)    At the Closing, Buyer shall make a cash payment (the “Closing
   Payment”) to Seller in the amount equal to the Purchase Price minus an amount equal to
   the Cash Deposit and any accrued investment income thereon which is actually paid to
   Buyer in accordance with Section 2.06(a)(i). Such cash payment shall be made by wire
18-12767-mew     Doc 39     Filed 10/08/18 Entered 10/08/18 22:52:25             Main Document
                                         Pg 14 of 38


   transfer of immediately available funds to such account(s) as Seller shall designate. At
   the Closing, the Escrow Agent shall transfer the Cash Deposit to Seller by wire transfer
   of immediately available funds to such account(s) as Seller shall designate.

          Section 2.07 Allocation of Purchase Price. Seller and Buyer agree that the
   Purchase Price and the Assumed Liabilities (plus other relevant items) shall be allocated
   among the Purchased Assets for all purposes (including Tax and financial accounting) in
   a manner consistent with Section 1060 of the Code.

           Section 2.08 Non-assignable Assets. Notwithstanding anything to the contrary
   in this Agreement, and subject to the provisions of this Section 2.08, to the extent that the
   sale, assignment, transfer, conveyance or delivery, or attempted sale, assignment,
   transfer, conveyance or delivery, to Buyer of any Purchased Asset would result in a
   violation of applicable Law, or would require the consent, authorization, approval or
   waiver of a Person who is not a party to this Agreement or an Affiliate of a party to this
   Agreement (including any Governmental Authority), and such restriction, consent,
   authorization, approval or waiver shall not have been obtained prior to the Closing or
   cannot be effectively overridden or canceled by the Sale Order or other Bankruptcy
   Order, this Agreement shall not constitute a sale, assignment, transfer, conveyance or
   delivery, or an attempted sale, assignment, transfer, conveyance or delivery, thereof;
   provided, however, that, subject to the satisfaction or waiver of the conditions contained
   in Article VII, the Closing shall occur notwithstanding the foregoing without any
   adjustment to the Purchase Price on account thereof. Following the Closing, Seller to the
   extent it would not be required to incur any additional cost, liability or expense therefore,
   and Buyer shall use commercially reasonable efforts, and shall cooperate with each other,
   to obtain any such required consent, authorization, approval or waiver, or any release,
   substitution or amendment required to novate all liabilities and obligations under any and
   all Assigned Contracts or other liabilities that constitute Assumed Liabilities or to obtain
   in writing the unconditional release of all parties to such arrangements, so that, in any
   case, Buyer shall be solely responsible for such liabilities and obligations from and after
   the Closing Date; provided, however, that neither Seller nor Buyer shall be required to
   pay any consideration therefor. Once such consent, authorization, approval, waiver,
   release, substitution or amendment is obtained, Seller shall sell, assign, transfer, convey
   and deliver to Buyer the relevant Purchased Asset to which such consent, authorization,
   approval, waiver, release, substitution or amendment relates for no additional
   consideration. Applicable sales, transfer and other similar Taxes in connection with such
   sale, assignment, transfer, conveyance or license shall be paid by Buyer in accordance
   with Section 6.12.

                                         ARTICLE III
                                           CLOSING

           Section 3.01 Closing. Subject to the terms and conditions of this Agreement,
   the consummation of the transactions contemplated by this Agreement (the “Closing”)
   shall take place at the offices of Rubin LLC, 345 Seventh Avenue, 21st Floor, New York,
   New York, 10001, at 9:00 AM, local time, on the second Business Day after all of the
   conditions to Closing set forth in Article VII are either satisfied or waived (other than
18-12767-mew      Doc 39      Filed 10/08/18 Entered 10/08/18 22:52:25            Main Document
                                           Pg 15 of 38


   conditions which, by their nature, are to be satisfied on the Closing Date), or at such other
   time, date or place as Seller and Buyer may mutually agree upon in writing. The date on
   which the Closing is to occur is herein referred to as the “Closing Date.”

            Section 3.02 Closing Deliverables.

            (a)    At the Closing, Seller shall deliver to Buyer the following:

                  (i)    a bill of sale in the form of Exhibit B hereto (the “Bill of Sale”)
   and duly executed by Seller, transferring the furniture, fixtures, equipment, supplies and
   other tangible personal property included in the Purchased Assets to Buyer;

                  (ii)  an assignment and assumption agreement in the form of Exhibit C
   hereto (the “Assignment and Assumption Agreement”) and duly executed by Seller,
   effecting the assignment to and assumption by Buyer of the Purchased Assets and the
   Assumed Liabilities;

                  (iii) with respect to each Lease, an Assignment and Assumption of
   Lease substantially in the form of Exhibit D (each, an “Assignment and Assumption of
   Lease”), duly executed by Seller;

                   (iv)     a copy of the Sale Order;

                 (v)     the certificates of the Secretary or Assistant Secretary of Seller
   required by Section 7.02(d) and Section 7.02(d); and

                   (vi)    such other customary instruments of transfer, assumption, filings
   or documents, in form and substance reasonably satisfactory to Buyer, as may be required
   to give effect to this Agreement.

            (b)    At the Closing, Buyer shall deliver to Seller the following:

                   (i)      the Closing Payment in accordance with Section 2.06(b);

                   (ii)     the Assignment and Assumption Agreement duly executed by
   Buyer;

                 (iii) with respect to each Lease, an Assignment and Assumption of
   Lease duly executed by Buyer;

                 (iv)    the certificates of the Secretary or Assistant Secretary of Buyer
   required by Section 7.03(d) and Section 7.03(e).

                                        ARTICLE IV
                          REPRESENTATIONS AND WARRANTIES OF SELLER

            Seller hereby represents and warrants to Buyer as follows:

            Section 4.01 Organization, Standing and Corporate Power.               Except as a
18-12767-mew     Doc 39     Filed 10/08/18 Entered 10/08/18 22:52:25            Main Document
                                         Pg 16 of 38


   result of commencement of the Bankruptcy Case, Seller is a corporation duly organized,
   validly existing and in good standing under the Laws of the State of New York and has
   all necessary corporate power and authority to own, operate or lease the properties and
   assets now owned, operated or leased by it and to carry on its business as currently
   conducted. Except as a result of commencement of the Bankruptcy Case, Seller is duly
   licensed or qualified to do business and is in good standing in the State of New York.

           Section 4.02 Authority of Seller. Subject to the Bankruptcy Court’s entry of
   the Sale Order, Seller has all necessary corporate power and authority to enter into this
   Agreement and the other Transaction Documents to which Seller is a party, to carry out
   its obligations hereunder and thereunder and to consummate the transactions
   contemplated hereby and thereby. The execution and delivery by Seller of this
   Agreement and any other Transaction Document to which Seller is a party, the
   performance by Seller of its obligations hereunder and thereunder and the consummation
   by Seller of the transactions contemplated hereby and thereby have been duly authorized
   by all requisite corporate action on the part of Seller. This Agreement has been duly
   executed and delivered by Seller, and (assuming due authorization, execution and
   delivery by Buyer) this Agreement, subject to the Bankruptcy Court’s entry of the
   Bankruptcy Orders, constitutes a legal, valid and binding obligation of Seller, enforceable
   against Seller in accordance with its terms, except as such enforceability may be limited
   by bankruptcy, insolvency, reorganization, moratorium or similar Laws affecting
   creditors’ rights generally and by general principles of equity (regardless of whether
   enforcement is sought in a proceeding at law or in equity). When each other Transaction
   Document to which Seller is or will be a party has been duly executed and delivered by
   Seller (assuming due authorization, execution and delivery by each other party thereto),
   such Transaction Document, subject to the Bankruptcy Court’s entry of the Bankruptcy
   Orders, will constitute a legal and binding obligation of Seller enforceable against it in
   accordance with its terms, except as such enforceability may be limited by bankruptcy,
   insolvency, reorganization, moratorium or similar Laws affecting creditors’ rights
   generally and by general principles of equity (regardless of whether enforcement is
   sought in a proceeding at law or in equity).

           Section 4.03 No Conflicts; Consents. To the best of Seller’s knowledge,
   subject to the entry of the Sale Order, the execution, delivery and performance by Seller
   of this Agreement and the other Transaction Documents to which it is a party, and the
   consummation of the transactions contemplated hereby and thereby, do not and will not:
   (a) result in a violation or breach of any provision of the Certificate of Incorporation, as
   amended, or Bylaws of Seller; or (b) result in a violation or breach of any provision of
   any Law or Governmental Order applicable to Seller the Purchased Assets. Except for
   the Bankruptcy Court’s entry of the Sale Order, no consent, approval, Permit,
   Governmental Order, declaration or filing with, or notice to, any Governmental Authority
   is required by or with respect to Seller in connection with the execution and delivery of
   this Agreement or any of the other Transaction Documents and the consummation of the
   transactions contemplated hereby and thereby, except for such filings as may be required
   to be filed with the Bankruptcy Court or pursuant to the Bankruptcy Code, or as set forth
   in Section 4.03 of the Disclosure Schedules and such consents, approvals, Permits,
   Governmental Orders, declarations, filings or notices which, in the aggregate, would not
18-12767-mew     Doc 39     Filed 10/08/18 Entered 10/08/18 22:52:25           Main Document
                                         Pg 17 of 38


   have a Material Adverse Effect.

          Section 4.04 Title. Except as set forth in Section 4.04 of the Disclosure
   Schedules, Seller has good and valid title to, or a valid leasehold interest in, the
   Purchased Assets.

           Section 4.05 Compliance With Laws. To the best of Seller’s knowledge, Seller
   is in compliance with all Laws applicable to the conduct of the Business as currently
   conducted or the ownership and use of the Purchased Assets, except where the failure to
   be in compliance would not have a Material Adverse Effect.

           Section 4.06 Brokers. Except for SSG Capital Advisors, LLC, no broker,
   investment banker, financial advisor or other Person is entitled to any broker’s, finder’s
   or financial advisor’s fee or commission in connection with the transactions contemplated
   by this Agreement based upon arrangements made by or on behalf of Seller.

            Section 4.07 No Other Representations and Warranties. Except for the
   representations and warranties contained in this Article IV (including the related portions
   of the Disclosure Schedules), neither Seller nor any other Person has made or makes any
   other express or implied representation or warranty, either written or oral, on behalf of
   Seller, including any representation or warranty as to the accuracy or completeness of any
   information regarding the Purchased Assets furnished or made available to Buyer and its
   Representatives (including any information, documents or material delivered or made
   available to Buyer in the Data Room, management presentations or in any other form in
   expectation of the transactions contemplated hereby).

                                     ARTICLE V
                       REPRESENTATIONS AND WARRANTIES OF BUYER

          Buyer represents and warrants to Seller as follows:

           Section 5.01 Organization and Authority of Buyer. Buyer is a limited liability
   company duly organized, validly existing and in good standing under the Laws of the
   State of New York.

           Section 5.02 Authority of Buyer. Buyer has all necessary power and authority
   to enter into this Agreement and the other Transaction Documents to which Buyer is a
   party, to carry out its obligations hereunder and thereunder and to consummate the
   transactions contemplated hereby and thereby. The execution and delivery by Buyer of
   this Agreement and any other Transaction Document to which Buyer is a party, the
   performance by Buyer of its obligations hereunder and thereunder and the consummation
   by Buyer of the transactions contemplated hereby and thereby have been duly authorized
   by all requisite action on the part of Buyer. This Agreement has been duly executed and
   delivered by Buyer, and (assuming due authorization, execution and delivery by Seller)
   this Agreement constitutes a legal, valid and binding obligation of Buyer enforceable
   against Buyer in accordance with its terms, except as such enforceability may be limited
   by bankruptcy, insolvency, reorganization, moratorium or similar Laws affecting
   creditors’ rights generally and by general principles of equity (regardless of whether
18-12767-mew     Doc 39     Filed 10/08/18 Entered 10/08/18 22:52:25              Main Document
                                         Pg 18 of 38


   enforcement is sought in a proceeding at law or in equity). When each other Transaction
   Document to which Buyer is or will be a party has been duly executed and delivered by
   Buyer (assuming due authorization, execution and delivery by each other party thereto),
   such Transaction Document will constitute a legal and binding obligation of Buyer
   enforceable against it in accordance with its terms, except as such enforceability may be
   limited by bankruptcy, insolvency, reorganization, moratorium or similar Laws affecting
   creditors’ rights generally and by general principles of equity (regardless of whether
   enforcement is sought in a proceeding at law or in equity).

           Section 5.03 No Conflicts; Consents. The execution, delivery and performance
   by Buyer of this Agreement and the other Transaction Documents to which it is a party,
   and the consummation of the transactions contemplated hereby and thereby, do not and
   will not: (a) result in a violation or breach of any provision of the certificate of formation
   or operating agreement of Buyer; (b) result in a violation or breach of any provision of
   any Law or Governmental Order applicable to Buyer; or (c) require the consent, notice or
   other action by any Person under, conflict with, result in a violation or breach of,
   constitute a default under or result in the acceleration of any agreement to which Buyer is
   a party, except in the cases of clauses (b) and (c), where the violation, breach, conflict,
   default, acceleration or failure to give notice would not have a material adverse effect on
   Buyer’s ability to consummate the transactions contemplated hereby. No consent,
   approval, Permit, Governmental Order, declaration or filing with, or notice to, any
   Governmental Authority is required by or with respect to Buyer in connection with the
   execution and delivery of this Agreement and the other Transaction Documents and the
   consummation of the transactions contemplated hereby and thereby, and such consents,
   approvals, Permits, Governmental Orders, declarations, filings or notices which would
   not have a material adverse effect on Buyer’s ability to consummate the transactions
   contemplated hereby and thereby.

          Section 5.04 Brokers. No broker, investment banker, financial advisor or other
   Person is entitled to any broker’s, finder’s or financial advisor’s fee or commission in
   connection with the transactions contemplated by this Agreement based upon
   arrangements made by or on behalf of Buyer.

           Section 5.05 Sufficiency of Funds. Buyer has sufficient cash on hand to enable
   it to make payment of the Purchase Price and consummate the transactions contemplated
   by this Agreement.

            Section 5.06 Solvency. Immediately after giving effect to the transactions
   contemplated hereby, Buyer shall be solvent and shall: (a) be able to pay its debts as they
   become due; (b) own property that has a fair saleable value greater than the amounts
   required to pay its debts (including a reasonable estimate of the amount of all contingent
   liabilities); and (c) have adequate capital to carry on its business. No transfer of property
   is being made and no obligation is being incurred in connection with the transactions
   contemplated hereby with the intent to hinder, delay or defraud either present or future
   creditors of Buyer or Seller. In connection with the transactions contemplated hereby,
   Buyer has not incurred, nor plans to incur, debts beyond its ability to pay as they become
   absolute and matured.
18-12767-mew     Doc 39    Filed 10/08/18 Entered 10/08/18 22:52:25           Main Document
                                        Pg 19 of 38


           Section 5.07 Legal Proceedings.         There are no actions, suits, claims,
   investigations or other legal proceedings pending or, to Buyer’s knowledge, threatened
   against or by Buyer or any Affiliate of Buyer that challenge or seek to prevent, enjoin or
   otherwise delay the transactions contemplated by this Agreement.

           Section 5.08 Independent Investigation. Buyer has conducted its own
   independent investigation, review and analysis of Seller’s business, the Purchased Assets,
   and acknowledges that it has been provided adequate access to the personnel, properties,
   assets, premises, books and records, and other documents and data of Seller for such
   purpose. Buyer acknowledges and agrees that: (a) in making its decision to enter into this
   Agreement and to consummate the transactions contemplated hereby, Buyer has relied
   solely upon its own investigation and the express representations and warranties of Seller
   set forth in Article IV of this Agreement (including related portions of the Disclosure
   Schedules); and (b) neither Seller nor any other Person has made any representation or
   warranty as to Seller, Seller’s business, the Purchased Assets or this Agreement, except
   as expressly set forth in Article IV of this Agreement (including the related portions of
   the Disclosure Schedules).

          Section 5.09 Adequate Assurance. Buyer has the ability to demonstrate to the
   Bankruptcy Court adequate assurance of future performance under the Assigned
   Contracts, and shall provide a copy of its financial statements and such other financial
   information reasonably available to Buyer that is required by the Bankruptcy Court to
   demonstrate Buyer’s ability to assume, or to take an assignment of, the Assigned
   Contracts.

        Section 5.10 “AS IS”  TRANSACTION.       BUYER      HEREBY
   ACKNOWLEDGES AND AGREES THAT, EXCEPT AS OTHERWISE EXPRESSLY
   PROVIDED IN THIS AGREEMENT, SELLER MAKES NO (AND SELLER
   EXPRESSLY DISCLAIMS AND NEGATES ANY) REPRESENTATIONS OR
   WARRANTIES OF ANY KIND, WRITTEN OR ORAL, STATUTORY, EXPRESS OR
   IMPLIED, WITH RESPECT TO THE PURCHASED ASSETS OR ANY OTHER
   MATTER WHATSOEVER, INCLUDING, WITHOUT LIMITATION, INCOME TO
   BE DERIVED OR EXPENSES TO BE INCURRED IN CONNECTION WITH THE
   PURCHASED ASSETS, THE PHYSICAL CONDITION OF ANY PART OF THE
   PURCHASED ASSETS OR ANY OTHER ASSET WHICH IS THE SUBJECT OF
   ANY LEASE OR CONTRACT TO BE ASSUMED BY BUYER AT THE CLOSING,
   THE ENVIRONMENTAL CONDITION OR OTHER MATTER RELATING TO THE
   PHYSICAL CONDITION OF ANY REAL PROPERTY OWNED BY SELLERS OR
   WHICH ARE THE SUBJECT OF ANY LEASE TO BE ASSUMED BY BUYER AT
   THE CLOSING, THE ZONING OF ANY SUCH REAL ESTATE, THE VALUE OF
   THE PURCHASED ASSETS (OR ANY PORTION THEREOF), THE
   TRANSFERABILITY OF THE PURCHASED ASSETS, THE TERMS, AMOUNT,
   VALIDITY OR ENFORCEABILITY OF ANY ASSUMED LIABILITIES, THE TITLE
   OF THE PURCHASED ASSETS (OR ANY PORTION THEREOF), THE
   MERCHANTABILITY OR FITNESS OF THE PURCHASED ASSETS FOR ANY
   PARTICULAR PURPOSE, OR ANY OTHER MATTER OR THING RELATING TO
   THE PURCHASED ASSETS OR ANY PORTION THEREOF. WITHOUT IN ANY
18-12767-mew     Doc 39     Filed 10/08/18 Entered 10/08/18 22:52:25            Main Document
                                         Pg 20 of 38


   WAY LIMITING THE FOREGOING, EXCEPT AS EXPRESSLY PROVIDED IN
   THIS AGREEMENT, SELLER HEREBY DISCLAIMS ANY WARRANTY, EXPRESS
   OR IMPLIED, OF MERCHANTABILITY OR FITNESS FOR ANY PARTICULAR
   PURPOSE AS TO ANY PORTION OF THE PURCHASED ASSETS. BUYER
   FURTHER ACKNOWLEDGES THAT BUYER HAS CONDUCTED AN
   INDEPENDENT INSPECTION AND INVESTIGATION OF THE PHYSICAL
   CONDITION OF THE PURCHASED ASSETS AND ALL SUCH OTHER MATTERS
   RELATING TO OR AFFECTING THE PURCHASED ASSETS AS BUYER DEEMED
   NECESSARY OR APPROPRIATE AND THAT IN PROCEEDING WITH ITS
   ACQUISITION OF THE PURCHASED ASSETS, EXCEPT FOR ANY
   REPRESENTATIONS AND WARRANTIES EXPRESSLY SET FORTH HEREIN,
   BUYER IS DOING SO BASED SOLELY UPON SUCH INDEPENDENT
   INSPECTIONS AND INVESTIGATIONS. ACCORDINGLY, SUBJECT TO THE
   TERMS AND CONDITIONS OF THIS AGREEMENT, BUYER WILL ACCEPT THE
   PURCHASED ASSETS AT THE CLOSING “AS IS,” “WHERE IS,” AND “WITH ALL
   FAULTS.”

          Section 5.11 Privacy Policy. Immediately upon the Closing, Buyer shall adopt
   and abide by the Seller’s privacy policy set forth in Section 5.11 of the Disclosure
   Schedules.

                                         ARTICLE VI
                                          COVENANTS

           Section 6.01 Conduct of Business Prior to the Closing. From the date hereof
   until the Closing or the earlier termination of this Agreement (the “Pre-Closing
   Period”), except as otherwise provided in this Agreement, consented to in writing by
   Buyer (which consent shall not be unreasonably withheld or delayed) or as may be
   limited or modified as a result of the filing of the Bankruptcy Case, Seller shall (i)
   conduct the Business in the ordinary course of business; and (ii) use commercially
   reasonable efforts to maintain and preserve intact the current operations of the Business
   and to preserve the rights, goodwill and relationships of customers, suppliers, and
   regulators of the Business.

            Section 6.02 Access to Information. During the Pre-Closing Period, Seller
   shall (i) afford Buyer and its Representatives reasonable access to and the right to inspect
   all of the Leased Real Property, properties, assets, premises, Books and Records,
   Assigned Contracts and other documents and data related to the Business; (ii) furnish
   Buyer and its Representatives with such financial, operating and other data and
   information related to the Business as Buyer or any of its Representatives may reasonably
   request; and (iii) instruct the Representatives of Seller to cooperate with Buyer in its
   investigation of the Business; provided, however, that any such investigation shall be
   conducted during normal business hours upon reasonable advance notice to Seller, under
   the supervision of Seller’s personnel and in such a manner as not to interfere with the
   conduct of the Business or any other businesses of Seller. All requests by Buyer for
   access pursuant to this Section 6.02 shall be submitted or directed exclusively to such
   individuals as Seller may designate in writing from time to time. Notwithstanding
18-12767-mew     Doc 39     Filed 10/08/18 Entered 10/08/18 22:52:25              Main Document
                                         Pg 21 of 38


   anything to the contrary in this Agreement, Seller shall not be required to disclose any
   information to Buyer if such disclosure would, in Seller’s sole discretion: (x) cause
   significant competitive harm to Seller and its businesses, including the Business, if the
   transactions contemplated by this Agreement are not consummated; (y) jeopardize any
   attorney-client or other privilege; or (z) contravene any applicable Law, fiduciary duty or
   binding agreement entered into prior to the date of this Agreement. Prior to the Closing,
   without the prior written consent of Seller, which may be withheld for any reason, Buyer
   shall not contact any suppliers to, or customers of, the Business and Buyer shall have no
   right to perform invasive or subsurface investigations of the Leased Real Property. Buyer
   shall, and shall cause its Representatives to, abide by the terms of the Confidentiality
   Agreement with respect to any access or information provided pursuant to this Section
   6.02.

           Section 6.03 Supplement to Disclosure Schedules. From time to time prior to
   the Closing, Seller shall have the right (but not the obligation) to supplement or amend
   the Disclosure Schedules hereto with respect to any matter hereafter arising or of which it
   becomes aware after the date hereof (each a “Schedule Supplement”). Any disclosure in
   any such Schedule Supplement shall not be deemed to have cured any inaccuracy in or
   breach of any representation or warranty contained in this Agreement, including for
   purposes of the indemnification or termination rights contained in this Agreement or of
   determining whether or not the conditions set forth in Section 7.02(a) have been
   satisfied.

          Section 6.04 Intentionally Omitted. Intentionally Omitted.

          Section 6.06 Governmental Approvals and Consents.

           (a)    Each party hereto shall, as promptly as possible, use its reasonable best
   efforts to obtain, or cause to be obtained, all consents, authorizations, orders and
   approvals from all Governmental Authorities that may be or become necessary for its
   execution and delivery of this Agreement and the performance of its obligations pursuant
   to this Agreement and the other Transaction Documents. Each party shall cooperate fully
   with the other party and its Affiliates in promptly seeking to obtain all such consents,
   authorizations, orders and approvals. The parties hereto shall not willfully take any
   action that will have the effect of delaying, impairing or impeding the receipt of any
   required consents, authorizations, orders and approvals.

           (b)     Seller and Buyer shall use commercially reasonable efforts to give all
   notices to, and obtain all consents from, all third parties that are described in Section 4.03
   of the Disclosure Schedules; provided, however, that Seller shall not be obligated to pay
   any consideration therefor to any third party from whom consent or approval is requested.

          Section 6.07 Bankruptcy Court Approval.

          (a)    Within five (5) Business Days of the Auction or soon as the matter can be
   heard by the Bankruptcy Court, Seller shall seek an order of the Bankruptcy Court, in
   form and substance reasonably acceptable to Seller and Buyer (the “Sale Order”) that (a)
18-12767-mew     Doc 39     Filed 10/08/18 Entered 10/08/18 22:52:25            Main Document
                                         Pg 22 of 38


   approves the sale of the Purchased Assets to Buyer on the terms and conditions set forth
   in this Agreement and authorizes Seller to proceed with the sale of the Purchased Assets
   to Buyer on the terms and conditions set forth in this Agreement, (b) includes a specific
   finding that Buyer is a good faith Buyer of the Purchased Assets within the meaning of
   §363(m) of the Bankruptcy Code and is entitled to the protections of §363(m) of the
   Bankruptcy Code, (c) states that the sale of the Purchased Assets to Buyer shall be free
   and clear of all Encumbrances (other than Permitted Encumbrances), and (d) approves
   Seller’s assumption and assignment to Buyer of the Assigned Contracts pursuant to §365
   of the Bankruptcy Code subject to such Buyer’s ability to demonstrate to the Bankruptcy
   Court adequate assurance of future performance under the Assigned Contracts. Buyer
   shall provide a copy of such financial information as may be required by the Bankruptcy
   Court to demonstrate Buyer’s ability to assume, or to take an assignment of, the Assigned
   Contracts. Both Buyer’s and Seller’s obligations to consummate the transactions
   contemplated in this Agreement are conditioned upon the Bankruptcy Court’s entry of the
   Sale Order.

           (b)     If the Sale Order or any other order of the Bankruptcy Court relating to
   this Agreement (collectively, the “Bankruptcy Orders”) shall be appealed (or a petition
   for certiorari or motion for rehearing or reargument shall be filed with respect thereto),
   Seller shall use commercially reasonable efforts to defend against such appeal, petition or
   motion, and Buyer agrees to cooperate in such efforts, and each of Seller and Buyer
   hereto shall endeavor to obtain an expedited resolution of such appeal.

          Section 6.08 Books and Records.

          (a)      In order to facilitate the resolution of any claims made against or incurred
   by Seller prior to the Closing or in connection with the Bankruptcy Case, or for any other
   reasonable purpose, for a period of three (3) years after the Closing, Buyer shall:

                   (i)    retain the Books and Records (including personnel files) relating to
   periods prior to the Closing in a manner reasonably consistent with the prior practices of
   Seller; and

                 (ii)   afford the Seller’s Representatives reasonable access (including the
   right to make, at Seller’s expense, photocopies) to such Books and Records during
   normal business hours upon reasonable advance notice to Buyer, under the supervision of
   Buyer’s personnel and in such a manner as not to interfere with the conduct of the
   business of Buyer.

          (b)    In order to facilitate the resolution of any claims made by or against or
   incurred by Buyer after the Closing or in connection with the Bankruptcy Case, or for any
   other reasonable purpose, for a period through the earlier of three (3) years after the
   Closing and the date the Bankruptcy Case is closed, Seller shall during its existence:

                  (i)     retain the books and records (including personnel files) of Seller
   which relate to the Purchased Assets for periods prior to the Closing; and

                  (ii)    afford the Buyer’s Representatives reasonable access (including
18-12767-mew     Doc 39    Filed 10/08/18 Entered 10/08/18 22:52:25           Main Document
                                        Pg 23 of 38


   the right to make, at Buyer’s expense, photocopies) to such books and records during
   normal business hours upon reasonable advance notice to Seller, under the supervision of
   Seller’s personnel and in such a manner as not to interfere with the conduct of the
   business of Seller.

          (c)    Neither Buyer nor Seller shall be obligated to provide the other party with
   access to any books or records (including personnel files) pursuant to this Section 6.08
   where such access would violate any Law.

          Section 6.09 Closing Conditions. From the date hereof until the Closing, each
   party hereto shall use commercially reasonable efforts to take such actions as are
   necessary to expeditiously satisfy the closing conditions set forth in Article VII hereof.

           Section 6.10 Public Announcements. Each of Buyer and Seller agrees that no
   public release or announcement (other than court filings in connection with the
   Bankruptcy Case or in connection with Seller’s efforts to obtain entry of the Sale Order)
   concerning the transactions contemplated hereby shall be issued by any party without the
   prior written consent of the other party (which consent shall not be unreasonably
   withheld, conditioned or delayed), except as such release or announcement may be
   required by applicable Law, court process or the rules and regulations of any national
   securities exchange or national securities quotation system, in which case the party
   required to make the release or announcement shall use its reasonable efforts to allow the
   other party reasonable time to comment on such release or announcement in advance of
   such issuance, it being understood that the final form and content of any such release or
   announcement, to the extent required, shall be at the final discretion of the disclosing
   party.

          Section 6.11 Bulk Sales Laws. The parties hereby waive compliance with the
   provisions of any bulk sales, bulk transfer or similar Laws of any jurisdiction that may
   otherwise be applicable with respect to the sale of any or all of the Purchased Assets to
   Buyer.

           Section 6.12 Transfer Taxes. All transfer, documentary, sales, use, stamp,
   registration, value added and other such Taxes and fees (including any penalties and
   interest) incurred in connection with this Agreement and the other Transaction
   Documents (including any real property transfer Tax and any other similar Tax) shall be
   borne and paid by Buyer when due. Buyer shall, at its own expense, timely file any Tax
   Return or other document with respect to such Taxes or fees (and Seller shall cooperate
   with respect thereto as necessary).

           Section 6.13 Cure Amounts. At Closing, Buyer shall pay all undisputed Cure
   Amounts with respect to the Assigned Contracts in accordance with the Sale Order. If
   there exists a dispute as to a Cure Amount for an Assigned Contract, then Buyer shall
   have three business days, after a court order finally and conclusively determining the
   allowed Cure Amount becomes final and non-appealable (the “Contract Cure
   Adjudication Date”), in which to designate in writing to Seller whether such contract
   will assumed and assigned to Buyer, in which case the Cure Amount must be paid by
18-12767-mew     Doc 39     Filed 10/08/18 Entered 10/08/18 22:52:25           Main Document
                                         Pg 24 of 38


   Buyer within three business days of delivery of such written designation.

           Section 6.14 Further Assurances. Following the Closing, each of the parties
   hereto shall, and shall cause their respective Affiliates to, execute and deliver such
   additional documents, instruments, conveyances and assurances and take such further
   actions as may be reasonably required to carry out the provisions hereof and give effect
   to the transactions contemplated by this Agreement and the other Transaction
   Documents.

                                      ARTICLE VII
                                   CONDITIONS TO CLOSING

           Section 7.01 Conditions to Obligations of All Parties. The obligations of each
   party to consummate the transactions contemplated by this Agreement shall be subject to
   the fulfillment, at or prior to the Closing, of each of the following conditions:

           (a)    No Governmental Authority of competent jurisdiction shall have enacted,
   issued, promulgated, enforced or entered any Governmental Order which is in effect and
   has the effect of making the transactions contemplated by this Agreement illegal,
   otherwise restraining or prohibiting consummation of such transactions or causing any of
   the transactions contemplated hereunder to be rescinded following completion thereof.

           Section 7.02 Conditions to Obligations of Buyer. The obligations of Buyer to
   consummate the transactions contemplated by this Agreement shall be subject to the
   fulfillment or Buyer’s waiver, at or prior to the Closing, of each of the following
   conditions:

           (a)     The representations and warranties of Seller contained in Article IV shall
   be true and correct in all respects as of the Closing Date with the same effect as though
   made at and as of such date (except those representations and warranties that address
   matters only as of a specified date, which shall be true and correct in all respects as of
   that specified date), except where the failure of such representations and warranties to be
   true and correct would not have a Material Adverse Effect;

           (b)    Seller shall have duly performed and complied in all material respects
   with all agreements, covenants and conditions required by this Agreement and each of the
   other Transaction Documents to be performed or complied with by it prior to or on the
   Closing Date;

          (c)    Seller shall have delivered to Buyer duly executed counterparts to the
   Transaction Documents (other than this Agreement) to which it is a party and such other
   documents and deliveries set forth in Section 3.02(a);

           (d)    Buyer shall have received a certificate of the Secretary or an Assistant
   Secretary (or equivalent officer) of each Seller, substantially in the form annexed hereto
   as Exhibit A, certifying: (i) that attached thereto are true and complete copies of all
   resolutions adopted by the board of directors of Seller authorizing the execution, delivery
   and performance of this Agreement and the other Transaction Documents and the
18-12767-mew     Doc 39     Filed 10/08/18 Entered 10/08/18 22:52:25           Main Document
                                         Pg 25 of 38


   consummation of the transactions contemplated hereby and thereby, and that all such
   resolutions are in full force and effect and are all the resolutions adopted in connection
   with the transactions contemplated hereby and thereby; and (ii) the names and signatures
   of the officers of Seller authorized to sign this Agreement, the Transaction Documents
   and the other documents to be delivered hereunder and thereunder;

          (e)     Seller shall have received all consents, authorizations, orders and
   approvals set forth in Section 7.02(e) of the Disclosure Schedules, in each case, in form
   and substance reasonably satisfactory to Buyer; provided, however, that Seller shall not
   be required to obtain any consent, authorization, order, approval or agreement to the
   consummation of the transactions contemplated by this Agreement or the other
   Transaction Documents to the extent the Sale Order provides that such consent,
   authorization, order, approval or agreement is not required;

          (f)     The Bankruptcy Court shall have entered the Sale Order and such Sale
   Order shall not have been reversed, modified, amended or stayed, except for such
   immaterial modifications or amendments which do not, individually or in the aggregate,
   materially adversely affect Buyer; and

          (g)     In the event a Challenge is commenced, such Challenge must reach a final
   adjudication or such other final binding resolution is obtained.

           Section 7.03 Conditions to Obligations of Seller. The obligations of Seller to
   consummate the transactions contemplated by this Agreement shall be subject to the
   fulfillment or Seller’s waiver, at or prior to the Closing, of each of the following
   conditions:

           (a)     The representations and warranties of Buyer contained in Article V shall
   be true and correct in all respects as of the Closing Date with the same effect as though
   made at and as of such date (except those representations and warranties that address
   matters only as of a specified date, which shall be true and correct in all respects as of
   that specified date), except where the failure of such representations and warranties to be
   true and correct would not have a material adverse effect on Buyer’s ability to
   consummate the transactions contemplated hereby;

           (b)    Buyer shall have duly performed and complied in all material respects
   with all agreements, covenants and conditions required by this Agreement and each of the
   other Transaction Documents to be performed or complied with by it prior to or on the
   Closing Date;

          (c)    Buyer shall have delivered (or caused to have been delivered) to Seller the
   Purchase Price, duly executed counterparts to the Transaction Documents (other than this
   Agreement) to which it is a party and such other documents and deliveries set forth in
   Section 3.02(b);

          (d)     Seller shall have received a certificate of the Secretary or an Assistant
   Secretary (or equivalent officer) of Buyer certifying that attached thereto are true and
   complete copies of all resolutions adopted by the board of managers of Buyer authorizing
18-12767-mew     Doc 39     Filed 10/08/18 Entered 10/08/18 22:52:25              Main Document
                                         Pg 26 of 38


   the execution, delivery and performance of this Agreement and the other Transaction
   Documents and the consummation of the transactions contemplated hereby and thereby,
   and that all such resolutions are in full force and effect and are all the resolutions adopted
   in connection with the transactions contemplated hereby and thereby;

           (e)    Seller shall have received a certificate of the Secretary or an Assistant
   Secretary (or equivalent officer) of Buyer certifying the names and signatures of the
   officers of Buyer authorized to sign this Agreement, the Transaction Documents and the
   other documents to be delivered hereunder and thereunder; and

          (f)     The Bankruptcy Court shall have entered the Sale Order and such Sale
   Order shall not have been reversed, modified, amended or stayed, except for such
   immaterial modifications or amendments which do not, individually or in the aggregate,
   materially adversely affect Seller.

                                         ARTICLE VIII
                                         TERMINATION

           Section 8.01 Termination. This Agreement may be terminated at any time
   prior to the Closing:

          (a)     by the mutual written consent of Seller and Buyer;

          (b)     by Buyer by written notice to Seller if:

                  (i)   Buyer is not then in material breach of any provision of this
   Agreement and there has been a material breach, inaccuracy in or failure to perform any
   representation, warranty, covenant or agreement made by Seller pursuant to this
   Agreement that would give rise to the failure of any of the conditions specified in Article
   VII and such breach, inaccuracy or failure cannot be cured by Seller by December 31,
   2018 (the “Drop Dead Date”), unless such material breach, inaccuracy in or failure to
   perform shall be due to the failure of Buyer to perform or comply with any of the
   covenants, agreements or conditions hereof to be performed or complied with by it prior
   to the Closing; or

                  (ii)    any of the conditions set forth in Section 7.01 or Section 7.02 shall
   not have been fulfilled by the Drop Dead Date, unless such failure shall be due to the
   failure of Buyer to perform or comply with any of the covenants, agreements or
   conditions hereof to be performed or complied with by it prior to the Closing;

          (c)     by Seller by written notice to Buyer if:

                  (i)   Seller is not then in material breach of any provision of this
   Agreement and there has been a material breach, inaccuracy in or failure to perform any
   representation, warranty, covenant or agreement made by Buyer pursuant to this
   Agreement that would give rise to the failure of any of the conditions specified in Article
   VII and such breach, inaccuracy or failure cannot be cured by Buyer by the Drop Dead
   Date, unless such material breach, inaccuracy in or failure to perform shall be due to the
18-12767-mew     Doc 39     Filed 10/08/18 Entered 10/08/18 22:52:25            Main Document
                                         Pg 27 of 38


   failure of Seller to perform or comply with any of the covenants, agreements or
   conditions hereof to be performed or complied with by it prior to the Closing; or

                  (ii)    any of the conditions set forth in Section 7.01 or Section 7.03 shall
   not have been fulfilled by the Drop Dead Date or if the Closing shall not have occurred
   on or before the Drop Dead Date, unless such failure shall be due to the failure of Seller
   to perform or comply with any of the covenants, agreements or conditions hereof to be
   performed or complied with by it prior to the Closing;

          (d)     by Buyer or Seller in the event that:

                  (i)    there shall be any Law that makes consummation of the
   transactions contemplated by this Agreement illegal or otherwise prohibited; or

                  (ii)    any Governmental Authority shall have issued a Governmental
   Order restraining or enjoining the transactions contemplated by this Agreement, and such
   Governmental Order shall have become final and non-appealable.

           Section 8.02 Effect of Termination. In the event of the termination of this
   Agreement in accordance with this Article VIII, this Agreement (other than Section
   2.06(a), Error! Reference source not found., this Section 8.02, and Article IX, each of
   which shall remain in full force and effect) shall forthwith become void and there shall be
   no liability on the part of any party hereto except:

          (a)     as set forth in this Article VIII, Section 2.06(a), Section 6.04 or Article
   IX; and

           (b)    that nothing herein shall relieve any party hereto from liability for any
   intentional breach of any provision hereof.

          Section 8.03 Frustration of Closing Conditions. Neither Seller nor Buyer may
   rely on the failure of any condition set forth in Article VII, or any right of termination
   under Section 8.01, as the case may be, if such failure was caused by such party’s failure
   to comply with any provision of this Agreement.

                                        ARTICLE IX
                                       MISCELLANEOUS

           Section 9.01 Sale of Assets Subject to Bankruptcy Court Approval. This
   Agreement, the sale of the Purchased Assets hereunder, and Seller’s obligations and
   ability to perform under this Agreement is conditioned and contingent upon Bankruptcy
   Court entry of the Sale Order.

           Section 9.02 Survival of Representations and Warranties and Covenants.
   Until the Closing, all representations and warranties herein or in any other Transaction
   Document shall be operative and in full force and effect. All representations and
   warranties and covenants contained herein or in any other Transaction Document shall
   terminate and shall not survive the Closing, except that covenants that by their terms are
18-12767-mew     Doc 39      Filed 10/08/18 Entered 10/08/18 22:52:25            Main Document
                                          Pg 28 of 38


   to be performed after Closing shall survive Closing in accordance with their terms.

           Section 9.03 Expenses.        Except as otherwise expressly provided herein
   (including Section 6.12 hereof), all costs and expenses, including, without limitation, fees
   and disbursements of counsel, financial advisors and accountants, incurred in connection
   with this Agreement and the transactions contemplated hereby shall be paid by the party
   incurring such costs and expenses, whether or not the Closing shall have occurred;
   provided, however, that Seller shall pay any of all of its costs and expenses approved by
   the Bankruptcy Court, including, without limitation, all broker’s, finder’s and financial
   advisor’s fees and commissions payable to SSG Capital Advisors, LLC in connection
   with the transactions contemplated by this Agreement.

           Section 9.04 Notices. All notices, requests, claims, demands, approvals, and
   other communications hereunder shall be in writing and shall be deemed to have been
   duly given or made as follows: (i) if personally delivered to an authorized representative
   of the recipient, when actually delivered to such authorized representative; (ii) if sent via
   facsimile transmission on a Business Day before 5:00 p.m. in the time zone of the
   receiving party, when transmitted and receipt is confirmed; (iii) if sent via facsimile
   transmission on a day other than a Business Day or on a Business Day after 5:00 p.m. in
   the time zone of the receiving party and receipt is confirmed, on the following Business
   Day; (iv) if sent by email, when received by the party to be notified; provided, however,
   that notice given by email shall not be effective unless either (A) a duplicate copy of such
   email notice is promptly given by one of the other methods described in this Section
   9.04, or (B) receipt of such email notice is confirmed by the receiving party; (v) if sent
   designated for overnight delivery by a nationally recognized overnight air courier (such
   as DHL or Federal Express), upon receipt of proof of delivery; and (vi) if sent by
   registered or certified mail in the United States, return receipt requested, upon receipt;
   provided, in each case, that such notices, requests, demands and other communications
   are delivered to the parties at the following addresses (or at such other address for a party
   as shall be specified by like notice):

          if to Buyer, to:

                  FIKA Acquisitions, LLC
                  134 Spring Street, Suite 304
                  New York, New York 10012
                  Attention: Justin Feig
                  Fax: (631)-439-2262
                  Email: Justin@qkd.com

          with a copy to (which shall not constitute notice to Buyer):

                  Cozen O’Connor
                  277 Park Avenue, 20th Floor
                  New York, New York 10017
                  Attention: Frederick E. Schmidt, Esq.
                  Fax: (646)-588-1552
18-12767-mew     Doc 39       Filed 10/08/18 Entered 10/08/18 22:52:25         Main Document
                                           Pg 29 of 38


                  Email: Eschmidt@cozen.com

          if to Seller, to:

                  Pachanga, Inc.
                  824 10th Avenue
                  New York, NY 10019
                  Attention: Lars Akerlund
                  Email: Lars@fikanyc.com

          with a copies to (which shall not constitute notice to Seller):

                  Rubin LLC
                  345 Seventh Avenue, 21st Floor
                  New York, New York 10001
                  Attention: Paul A. Rubin, Esq.
                  Fax: (212)-390-8064
                  Email: prubin@rubinlawllc.com

           Section 9.05 Interpretation. When a reference is made in this Agreement to an
   Article, a Section or an Exhibit, such reference shall be to an Article, a Section of or an
   Exhibit to this Agreement unless otherwise indicated. The table of contents and headings
   contained in this Agreement are for reference purposes only and shall not affect in any
   way the meaning or interpretation of this Agreement. Whenever the words “include,”
   “includes” or “including” are used in this Agreement, they shall be deemed to be
   followed by the words “without limitation.” The words “hereof,” “herein” and
   “hereunder” and words of similar import when used in this Agreement shall refer to this
   Agreement as a whole and not to any particular provision of this Agreement. The word
   “or” when used in this Agreement is not exclusive. The definitions contained in this
   Agreement are applicable to the singular as well as the plural forms of such terms and to
   the masculine as well as to the feminine and neuter genders of such term. Any
   agreement, instrument or statute defined or referred to herein or in any agreement or
   instrument that is referred to herein means such agreement, instrument or statute as from
   time to time amended, modified or supplemented, including (in the case of agreements or
   instruments) by waiver or consent and (in the case of statutes) by succession of
   comparable successor statutes and references to all attachments thereto and instruments
   incorporated therein. References to a Person are also to its permitted successors and
   assigns. The parties have participated jointly in the negotiation and drafting of this
   Agreement. In the event an ambiguity or question of intention or interpretation arises,
   this Agreement shall be construed as if drafted jointly by the parties and no presumption
   or burden of proof shall arise favoring or disfavoring any party by virtue of the
   authorship of any provisions of this Agreement.

           Section 9.06 Severability. If any term or other provision of this Agreement is
   invalid, illegal or incapable of being enforced by any rule of law or public policy, all
   other conditions and provisions of this Agreement shall nevertheless remain in full force
   and effect. Upon such determination that any term or other provision is invalid, illegal or
18-12767-mew      Doc 39    Filed 10/08/18 Entered 10/08/18 22:52:25             Main Document
                                         Pg 30 of 38


   incapable of being enforced, the parties hereto shall negotiate in good faith to modify this
   Agreement so as to effect the original intent of the parties as closely as possible to the
   fullest extent permitted by applicable Law in an acceptable manner to the end that the
   transactions contemplated hereby are fulfilled to the extent possible.

           Section 9.07 Entire Agreement; No Third Party Beneficiaries.               This
   Agreement (including the Exhibits and Disclosure Schedules hereto), the Transaction
   Documents, the Confidentiality Agreement, and any agreements entered into
   contemporaneously herewith pursuant to the transactions contemplated hereby (a)
   constitute the entire agreement, and supersede all prior agreements and understandings,
   both written and oral, among the parties with respect to the subject matter of this
   Agreement, the Transaction Documents, and the Confidentiality Agreement, and (b) are
   not intended to and do not confer upon any Person other than the parties any legal or
   equitable rights or remedies.

           Section 9.08 Successors and Assigns. Neither this Agreement nor any of the
   rights, interests or obligations hereunder shall be assigned, in whole or in part, by
   operation of law or otherwise by any of the parties without the prior written consent of
   the other parties, and any assignment without such consent shall be null and void. No
   assignment shall release Buyer of its obligations hereunder. Subject to the preceding
   sentence, this Agreement will be binding upon, inure to the benefit of, and be enforceable
   by, the parties and their respective successors and assigns.

            Section 9.09 Amendment and Modification; Waiver. The parties hereby
   irrevocably agree that no attempted amendment, modification, or change of this
   Agreement shall be valid and effective, unless the parties shall unanimously agree in
   writing to such amendment, modification or change. No failure or delay by any party in
   exercising any right, power or privilege hereunder shall operate as a waiver thereof nor
   shall any single or partial exercise thereof preclude any other or further exercise thereof
   or the exercise of any other right, power or privilege. No waiver of any provision of this
   Agreement shall be effective, unless it is in writing and signed by the party against whom
   it is asserted, and any such written waiver shall only be applicable to the specific instance
   to which it relates and shall not be deemed to be a continuing or future waiver.

            Section 9.10 Governing Law; Submission to Jurisdiction; Waiver of Jury
   Trial.

        (a)  THIS AGREEMENT SHALL BE GOVERNED BY, AND
   CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW
   YORK, EXCEPT TO THE EXTENT THAT SUCH LAWS ARE SUPERSEDED
   BY THE BANKRUPTCY CODE, REGARDLESS OF THE LAWS THAT MIGHT
   OTHERWISE GOVERN UNDER APPLICABLE PRINCIPLES OF CONFLICTS
   OF LAWS (WHETHER OF THE STATE OF NEW YORK OR ANY OTHER
   JURISDICTION) THAT WOULD CAUSE THE APPLICATION OF THE LAWS
   OF ANY JURISDICTION OTHER THAN THE STATE OF NEW YORK.

            (b)   EACH OF THE PARTIES HERETO HEREBY (I) IRREVOCABLY
18-12767-mew   Doc 39   Filed 10/08/18 Entered 10/08/18 22:52:25   Main Document
                                     Pg 31 of 38


   AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO
   THE EXCLUSIVE JURISDICTION OF THE BANKRUPTCY COURT, IN ANY
   ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS
   AGREEMENT OR THE OTHER TRANSACTION AGREEMENTS OR THE
   TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY OR FOR
   RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT RELATING
   THERETO, (II) AGREES THAT IT WILL NOT ATTEMPT TO DENY OR
   DEFEAT SUCH PERSONAL JURISDICTION BY MOTION OR OTHER
   REQUEST FOR LEAVE FROM THE BANKRUPTCY COURT, (III) AGREES
   THAT IT WILL NOT BRING ANY SUCH ACTION OR PROCEEDING IN ANY
   COURT OTHER THAN THE BANKRUPTCY COURT, (IV) AGREES THAT
   ANY CLAIM IN RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY
   BE HEARD AND DETERMINED IN THE BANKRUPTCY COURT, (V)
   WAIVES, TO THE FULLEST EXTENT IT MAY LEGALLY AND
   EFFECTIVELY DO SO, ANY OBJECTION WHICH IT MAY NOW OR
   HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY SUCH ACTION
   OR PROCEEDING IN THE BANKRUPTCY COURT, AND (VI) WAIVES, TO
   THE FULLEST EXTENT IT MAY LEGALLY AND EFFECTIVELY DO SO,
   THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE
   OF SUCH ACTION OR PROCEEDING IN THE BANKRUPTCY COURT. EACH
   OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY
   SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE
   ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR
   IN ANY OTHER MANNER PROVIDED BY LAW. EACH PARTY TO THIS
   AGREEMENT IRREVOCABLY CONSENTS TO SERVICE OF PROCESS IN
   THE MANNER PROVIDED FOR NOTICES IN SECTION 9.04 (NOTICES).
   NOTHING IN THIS AGREEMENT WILL AFFECT THE RIGHT OF ANY
   PARTY TO THIS AGREEMENT TO SERVE PROCESS IN ANY OTHER
   MANNER PERMITTED BY LAW.

        (c) EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY
   CONTROVERSY WHICH MAY ARISE UNDER THIS AGREEMENT IS
   LIKELY TO INVOLVE COMPLICATED AND DIFFICULT ISSUES, AND
   THEREFORE IT HEREBY IRREVOCABLY AND UNCONDITIONALLY
   WAIVES ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF
   ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF OR
   RELATING TO THIS AGREEMENT AND ANY OF THE TRANSACTION
   DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED HEREBY OR
   THEREBY. EACH PARTY CERTIFIES AND ACKNOWLEDGES THAT (I) NO
   REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS
   REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY
   WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE
   EITHER OF SUCH WAIVERS, (II) IT UNDERSTANDS AND HAS
   CONSIDERED THE IMPLICATIONS OF SUCH WAIVERS, (III) IT MAKES
   SUCH WAIVERS VOLUNTARILY, AND (IV) IT HAS BEEN INDUCED TO
   ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE
   MUTUAL WAIVERS AND CERTIFICATIONS IN THIS Section 9.10(c).
18-12767-mew     Doc 39     Filed 10/08/18 Entered 10/08/18 22:52:25            Main Document
                                         Pg 32 of 38


           Section 9.11 Specific Performance. The parties agree that irreparable damage
   would occur and that the parties would not have any adequate remedy at law in the event
   that any of the provisions of this Agreement were not performed in accordance with their
   specific terms or were otherwise breached. It is accordingly agreed that until such time
   as this Agreement is validly terminated pursuant to the provisions of Article VIII
   (Termination), the parties shall be entitled to an injunction or injunctions to prevent
   breaches of this Agreement and to enforce specifically the terms and provisions of this
   Agreement in the Bankruptcy Court, this being in addition to any other remedy to which
   they are entitled at law or in equity. The pursuit of specific enforcement by either party
   will not be deemed an election of remedies or waiver of the right to pursue any other
   right or remedy to which such party may be entitled.

            Section 9.12 Counterparts. This Agreement may be executed in one or more
   counterparts (including by facsimile or portable document format (.PDF)), all of which
   shall be considered one and the same agreement and shall become effective when one or
   more counterparts have been signed by each of the parties and delivered to the other
   parties.

           Section 9.13 Non-recourse. This Agreement may only be enforced against, and
   any claim, action, suit or other legal proceeding based upon, arising out of, or related to
   this Agreement, or the negotiation, execution or performance of this Agreement, may
   only be brought against the entities that are expressly named as parties hereto and then
   only with respect to the specific obligations set forth herein with respect to such party.
   No past, present or future director, officer, employee, incorporator, manager, member,
   partner, stockholder, Affiliate, agent, attorney or other Representative of any party hereto
   or of any Affiliate of any party hereto, or any of their successors or permitted assigns,
   shall have any liability for any obligations or liabilities of any party hereto under this
   Agreement or for any claim, action, suit or other legal proceeding based on, in respect of
   or by reason of the transactions contemplated hereby.

                              [SIGNATURE PAGE FOLLOWS]
18-12767-mew     Doc 39    Filed 10/08/18 Entered 10/08/18 22:52:25           Main Document
                                        Pg 33 of 38


          IN WITNESS WHEREOF, the parties hereto have caused this Agreement to
   be executed as of the date first written above by their respective officers thereunto
   duly authorized.

                                       FIKA ACQUISITIONS, LLC

                                       By:
                                       Name: Justin Feig
                                       Title: Manager



                                       PACHANGA, INC

                                       By:
                                       Name: Lars Akerlund
                                       Title: President

                                       COROSSOL FIKA TOWER LLC

                                       By:
                                       Name: Lars Akerlund
                                       Title: President

                                       COROSSOL LLC

                                       By:
                                       Name: Lars Akerlund
                                       Title: President

                                       COROSSOL TRIBECA LLC

                                       By:
                                       Name: Lars Akerlund
                                       Title: President

                                       FIKA 41 W 58TH STREET LLC

                                       By:
                                       Name: Lars Akerlund
                                       Title: President

                                       FIKA 66 PEARL STREET LLC

                                       By:
                                       Name: Lars Akerlund
                                       Title: President
18-12767-mew   Doc 39   Filed 10/08/18 Entered 10/08/18 22:52:25   Main Document
                                     Pg 34 of 38


                                 FIKA 141 W 41st STREET LLC

                                 By:
                                 Name: Lars Akerlund
                                 Title: President

                                 FIKA 157 7TH AVENUE LLC

                                 By:
                                 Name: Lars Akerlund
                                 Title: President

                                 FIKA 824 10TH AVE LLC

                                 By:
                                 Name: Lars Akerlund
                                 Title: President

                                 FIKA CATERING LLC

                                 By:
                                 Name: Lars Akerlund
                                 Title: President

                                 FIKA ESPRESSO BARS LLC

                                 By:
                                 Name: Lars Akerlund
                                 Title: President

                                 FIKA TRIBECA LLC

                                 By:
                                 Name: Lars Akerlund
                                 Title: President

                                 FIKA WEB ORDERS LLC

                                 By:
                                 Name: Lars Akerlund
                                 Title: President

                                 MILA SOLUTIONS LLC

                                 By:
                                 Name: Lars Akerlund
                                 Title: President
18-12767-mew   Doc 39   Filed 10/08/18 Entered 10/08/18 22:52:25   Main Document
                                     Pg 35 of 38


                                 FIKA 10 PARK AVENUE LLC

                                 By:
                                 Name: Lars Akerlund
                                 Title: President

                                 FIKA 1331 LEXINGTON LLC

                                 By:
                                 Name: Lars Akerlund
                                 Title: President

                                 FIKA 52 DUANE STREET

                                 By:
                                 Name: Lars Akerlund
                                 Title: President



                                 FIKA 555 6TH AVENUE

                                 By:
                                 Name: Lars Akerlund
                                 Title: President

                                 FIKA COLUMBUS CIRCLE LLC

                                 By:
                                 Name: Lars Akerlund
                                 Title: President
18-12767-mew      Doc 39      Filed 10/08/18 Entered 10/08/18 22:52:25                 Main Document
                                           Pg 36 of 38


                                             EXHIBIT A

                                    Form of Officer’s Certificate

                 OFFICER’S CERTIFICATE OF [NAME OF SELLER PARTY]

                                         [________ __], 20__]

            Reference is made to the Asset Purchase Agreement, dated as of October [__], 2018, by
   and among Pachanga, Inc., Corossol FIKA Tower LLC; Corossol LLC; Corossol Tribeca LLC;
   FIKA 41 W 58th Street LLC; FIKA 66 Pearl Street LLC; FIKA 141 W 41st Street LLC; FIKA
   157 7th Avenue; FIKA 824 10th Ave LLC; FIKA Catering LLC; FIKA Espresso Bars LLC;
   FIKA Tribeca LLC; FIKA Web Orders LLC; and MILA Solutions LLC, each of which is
   organized under New York law and FIKA Acquisitions, LLC (“Buyer”), a Delaware limited
   liability company (as the same may be amended, restated, supplemented or otherwise modified
   from time to time, the “Agreement”). Capitalized terms used herein and not defined herein, shall
   have the meanings assigned to such terms in the Agreement. This Certificate is being delivered
   pursuant to Section 7.02(d) of the Agreement.

         The undersigned, [the Secretary] [an Assistant Secretary] of [Name of Seller Party], a
       [___________] [corporation] [limited liability company] (the “Company”), hereby certifies
       as follows:
            1.      Annexed hereto as Annex A is a true, complete and correct copy of all
   resolutions of the [Board of Directors] [Board of Managers] [Managing Member] of the
   Company, adopted [at a meeting duly called at which a quorum was present and voting
   throughout] [by unanimous written consent], authorizing the execution, delivery and
   performance of the Transaction Documents (as defined in the Agreement) to which the Company
   is a party and the transactions contemplated thereby, all of which resolutions are in full force and
   effect on the date hereof. There are no other resolutions adopted by the Company related to the
   Transaction or the transactions contemplated thereby.

           2.      Annexed hereto as Annex B is a true and correct list of the persons that are duly
   elected or appointed, as the case may be, and qualified officers of the Company holding the
   offices indicated opposite their respective names, authorized to execute the Transaction
   Documents on behalf of the Company and the signatures and offices appearing opposite their
   respective names are the genuine signatures and offices of such persons.


                                          [Signature page follows]
18-12767-mew    Doc 39     Filed 10/08/18 Entered 10/08/18 22:52:25           Main Document
                                        Pg 37 of 38


        IN WITNESS WHEREOF, the undersigned as executed this certificate as of the date first
      above-written.

                                               Name:
                                               Title:
18-12767-mew   Doc 39   Filed 10/08/18 Entered 10/08/18 22:52:25   Main Document
                                     Pg 38 of 38


                                   EXHIBIT B

                                  Bid Procedures

                                  (See attached)
